DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims1
Claims 1, 2, 4, 7–12, and 24–28 are pending. Claims 14–23 stand withdrawn. Also, claims 24–27 depend from withdrawn claim 14; thus, by extension, claims 24–27 are withdrawn from consideration. In total, claims 1, 2, 4, 7–12, and 28 are the subject of this Office Action.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on May 5, 2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 US 1 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 7–9, 12, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Samadi2 in view of Bader,3 Gurney,4 and Collins.5
With respect to claim 1, the following analysis applies.
Assessment of Al-Samadi—i.e., in regards to the claimed steps (a)–(e)
Al-Samadi discloses a high water recovery membrane process. (Al-Samadi, Title; Abstract.) Al-Samadi’s process includes a first stage membrane and a second stage membrane. (Id. FIGs. 1–8.) The first stage membrane can be a nanofiltration membrane. The second stage membrane can a reverse osmosis membrane. Each of nanofiltration membrane and each the reverse osmosis membrane are interpreted, respectively, to be a nanofiltration membrane module and a reverse osmosis membrane module. The nanofiltration membrane module provides a first permeate stream and a first retentate stream. Similarly, the reverse osmosis membrane module provides a second permeate stream and a second retentate stream. Also, as shown in Figures 1–8 of Al-Samadi’s disclosure, the nanofiltration membrane module is in a single stage (i.e., a single nanofiltration membrane stage—hereinafter “NF stage”) and the reverse osmosis membrane is in a single stage (a single reverse osmosis membrane stage—hereinafter “RO stage”). Additionally, the NF stage and the RO stage can be in a single pass arrangement. (See, e.g., Al-Samadi, FIGs. 1–8.) Also, as it applies to the claimed step (d), in each of Al-Samadi’s figures, the permeate streams from both modules are combined to form a purified water stream.
Claim elements not expressly taught or suggested by Al-Samadi
Al-Samadi does not appear to specify: (1) the initial sulfate content and explicit temperature range provided in step (a) (cl. 1, ll. 2–3); (2) the contents of sulfate, calcium, and magnesium in each of the first and second permeate streams (id. ll. 7–16); and (3) that the treated stream contains less than 40 ppm sulfate (id. ll. 17–18).
Step (a): initial sulfate content greater than 100 ppm; initial magnesium and calcium contents greater than 0 ppm (cl. 1, ll. 2–4)
Bader teaches a system and method for removing sulfate from a saline stream, such as seawater, to produce a nearly sulfate-free stream for oil-field water injection Id.) The concentrate from the first stage is fed into the second stage. (Id.) Permeate from both stages (i.e., a first permeate stream and a second permeate stream) are combined in order to provide a treated stream. The treated stream is then provided to an injection well. (Id.) Bader suggests that its system can be used to purify water that is high in sulfate—and in particular, provide removal of sulfate, calcium, and magnesium. (Bader Tbl. 3; see also col. 14, ll. 12–20; paragraph bridging cols. 7–8; col. 9, ll. 4–23.) Notably, Bader teaches using its system to treat feed water obtained from the Arabian Gulf. (Id.) This feed stream has an initial sulfate content greater than 100 ppm—as well as initial contents of magnesium and calcium that are each greater than 0 ppm. (Id. Tbl. 3.)
Previously it has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415–16 (2007). Furthermore, it has also been held that the selection of a known material based on its suitability for its intended use can support a prima facie obviousness determination. See MPEP § 2144.07 (citing In re Leshin, 277 F.2d 197, 200 (CCPA 1960) (“Mere selection of known plastics to make a container-dispenser of a type made of plastics prior to the invention, the selection of the plastics being on the basis of suitability for the intended use, would be entirely obvious.…”); Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 335 (1945) (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put into the last opening in a jig-saw puzzle. It is not invention.”); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 1425 (Fed. Cir. 1988) (A claimed agricultural bagging machine was found to differ from a prior art machine only in that brake means of the claimed machine were hydraulically operated whereas the prior art machine’s brakes were mechanically operated. The claimed machine was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).)
At the time Applicant’s invention was effectively filed, Bader’s disclosure would have reasonably suggested to those skilled in the art that its feed stream was a suitable source for generating permeate. (Bader FIG. 4; Tbl. 3.) It is further submitted that Bader’s disclosure would have also suggested that sulfate, magnesium, and calcium can each be removed from its feed stream, using one or more stages, in order to provide said permeate. (Id.) Thus, in view of the foregoing, it is respectfully submitted that, at the time Applicant’s invention was effectively filed, it would have been obvious to one skilled in the art to combine the teachings of Bader with the teachings of Al-Samadi, viz., such Bader’s feed stream is treated using Al-Samadi’s inter alia, sulfate, magnesium, and calcium from said source. KSR, 550 U.S. at 415–16; MPEP § 2144.07.
Step (a): temperature of the feed stream (cl. 1, ll. 4–5)
As it applies to the claimed temperature range of the claimed feed stream (10–45°C) (id.), as conveyed in § 3.3.1(C) supra, the feed stream of the instant combination is derived from the Arabian Gulf. And typically, the Arabian Gulf can range from 16–32°C.6 Thus, the feed stream of the instant combination is considered to read on the claimed temperature range: because at the time Applicant’s invention was effectively filed, a person having ordinary skill in the art (hereinafter “PHOSITA”) would have found that the water in the Arabian Gulf has temperatures which fall within the presently claimed temperature range. In addition, Bader suggests that temperature affects osmotic pressure. (Bader FIG. 7 (emphasis added).) 
Previously it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456 (CCPA 1955). It has also been held that “[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003). In view of Bader’s suggestion that temperature affects osmotic pressure, it is respectfully submitted that, at the time Applicant’s invention was effectively filed, it would have been obvious to one skilled in the art to optimize, via routine experimentation, the temperature of the feed stream of the instant combination: in order to enhance osmotic pressure. Aller supra; Peterson supra.
Analysis of claimed steps (b) through (d)
The claimed concentrations of sulfate, magnesium, and calcium are presumed to be inherent
Regarding claimed steps (b) through (d) (id.), Al-Samadi discloses: (1) producing the first permeate stream form the nanofiltration membrane module as required by step (b); (2) passing the first retentate stream to the reverse osmosis membrane supra, the feed stream of the instant combination appears to have the same composition presented in this claim (e.g., a sulfate content greater than 100 ppm, etc.).
It is well-established that when a product of the prior art possesses a structure or composition that is identical or substantially identical to that of the claims, any claimed properties or functions are presumed to be inherent and the burden of proving otherwise is shifted to the applicant. If the products are the same this controls over whether the process used was slightly different. See In re Best, 562 F.2d 1252, 1255 (CCPA 1977) (citation and footnote omitted) (“Where . . . the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. § 102, on ‘prima facie obviousness’ under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.”); accord In re Spada, 911 F.2d 705, 708 (Fed. Cir. 1990) (citations omitted) (“[W]hen the PTO shows sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”). 
Given that both the system of the instant combination and the claimed system have the same structural features and also that the feed stream of the instant combination and the claimed feed stream also have the same composition, the claimed reductions in sulfate content, calcium content, and magnesium content presently claimed as well as the claimed sulfate content in the treated water stream are presumed to be inherent to both systems until such time as Applicant provides evidence proving otherwise. Best, supra; Spada, supra
In addition, it would have been obvious to modify the instant combination such that it has concentrations of sulfate, magnesium, and calcium falling within the ranges presently claimed (cl. 1, ll. 8–21)
Composition of the first and second permeate streams (id. ll. 8–18)
As it pertains to the claimed first permeate stream (cl. 1, ll. 8–12), Bader teaches using nanofiltration to obtain a first permeate stream having reductions in sulfate, magnesium, and calcium (respectively) which fall within the presently claimed range. For instance, Table 3 of Bader reports the concentrations, CF, of various components in its feed stream as well as the concentrations, CP, of these components in its permeate stream. Comparing these values, it can be estimated that, relative to a feed stream, nanofiltration can provide a first permeate stream having (approximately) a 98% lower sulfate content, a 69% lower magnesium content, and a 63% lower calcium content. (Id.) Notably, these values are on par with typical values for nanofiltration.7
Regarding the claimed second permeate stream (cl. 1, ll. 15–18), the reductions presently claimed encompass typical reductions associated with reverse osmosis. For example, Gurney suggests that, typically, reverse osmosis can be used to remove: 96–98% sulfate, 94–98% magnesium, and 94–98% calcium. (Gurney ¶ 72.) Note, Gurney’s ranges each fall within the presently claimed ranges vis-à-vis the claimed second permeate stream.
Previously it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. MPEP § 2144.05(I) (citations omitted). Furthermore, as stated above, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR, 550 U.S. at 415–16.
At the time Applicant’s invention was effectively filed, Bader’s disclosure would have reasonably suggested to those skilled in the art that a nanofiltration membrane module can be used to provide a permeate stream having (relative to a stream being fed to the nanofiltration membrane module): a 98% lower sulfate content, a 69% lower magnesium content, and a 63% lower calcium content. In addition, at the time KSR, 550 U.S. at 415–16.
Composition of the treated stream (cl. 1, ll. 19–20)
With respect to the limitation “a treated stream containing less than 10 ppm sulfate” (id.), Al-Samadi teaches blending one or more recycle streams with the feed streams of the nanofiltration and reverse osmosis membrane modules, respectively, so as to attain higher recoveries. (Id. col. 8, ll. 32–50.) As can be readily ascertained, this teaching suggests that the concentrations of contaminants in the feed streams and in the resultant permeate streams can be adjusted vis-à-vis the blending. Nevertheless, the instant combination does not appear to expressly specify that the treated stream has a sulfate content of less than 10 ppm. Collins discloses a method of recovering hydrocarbons comprising injecting a water stream into an injection well. (Collins, Abstract.) Collins suggests that a sulfate concentration of less than 40 ppm was useful for providing an injection water stream. (Collins ¶ 62.) In particular, the injection water stream can be provided by passing treated water through a reverse osmosis unit provided with a nanofiltration membrane. (Id.) Notably, Collins also contemplates deriving its injection water stream from a high salinity water feed stream. (Id. ¶¶ 42–44.)
As stated above, “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. MPEP § 2144.05(I) (citations omitted). Furthermore, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR, 550 U.S. at 415–16. In addition, the selection of prima facie obviousness determination. See MPEP § 2144.07; Leshin, 277 F.2d at 200; Sinclair, 325 U.S. at 335; Ryco, 857 F.2d at 1425.
At the time Applicant’s invention was effectively filed, Collins disclosure would have reasonably suggested to those skilled in the art that water streams having a sulfate content of less than 40 ppm were useful as treated injection water as well as for recovering hydrocarbons via an injection well. Furthermore, Collins teaching that treated injection water can be provided using a reverse osmosis unit having a nanofiltration membrane would have further suggested that a sulfate content of less than 40 ppm can be provided using one or more of reverse osmosis and nanofiltration. As such, it is respectfully submitted that, at the time Applicant’s invention was effectively filed, it would have been obvious to one skilled in the art to combine the teachings of Collins with the teachings of the instant combination, viz., such that the treated stream contains less than 10 ppm sulfate, in order to: (1) yield the predictable result of providing treated injection water for the purpose of recovering hydrocarbons; and (2) provide a suitable material as an injection water stream. MPEP § 2144.05(I); KSR, 550 U.S. at 415–16; MPEP § 2144.07; Leshin, 277 F.2d at 200; Sinclair, 325 U.S. at 335; Ryco, 857 F.2d at 1425.
With respect to claim 2, as conveyed in § 3.3.1(C) supra, the sulfate content of the feed stream can be greater than 500 ppm.
With respect to claim 4, Al-Samadi suggests that its system can provide an overall recovery (i.e., “the percent recovery of the treated stream relative to the feed stream”) of 99.0–99.9%. (Al-Samadi paragraph bridging cols. 9–10.) As such, the instant combination is considered to read on the instant claim: since the method of the instant combination can have an overall recovery falling within the range of the instant claim. In addition, Al-Samadi further suggests that the overall recovery can affect the amount of blended first stage concentrate required to be processed by the second stage. (Id. col. 10, ll. 1–4.) 
As stated above, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” Aller, 220 F.2d at 456. “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to Petersen, 315 F.3d at 1330.
In view of Al-Samadi’s suggestion that the overall recovery can affect the amount of blended first stage concentrate required to be processed by the second stage (id. col. 10, ll. 1–4.), it is respectfully submitted that it would have been obvious to one skilled in the art at the time Applicant’s invention was effectively filed to optimize, via routine experimentation, the overall recovery: in order to enhance the amount of blended first stage concentrate required to be processed by the second stage. Aller, 220 F.2d at 456; Petersen, 315 F.3d at 1330.
With respect to claim 7, the instant combination does not appear to expressly specify that the treated stream has a salinity up to 60% lower than an initial salinity of the feed stream. Bader, however, suggests that a first stage of nanofiltration for Arabian Gulf seawater can have: (1) a feed stream with a sodium content of 14,161 mg/L; and (2) a permeate stream with a sodium content of 11,895 mg/L. (Bader Tbl. 3.) With this configuration, the permeate stream has a salinity that is about 16% lower than that of the feed stream.
Additionally, as stated above, “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. MPEP § 2144.05(I) (citations omitted). Likewise, as also stated above, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR, 550 U.S. at 415–16. 
At the time Applicant’s invention was effectively filed, Bader’s disclosure would have reasonably suggested that the configuration used for its first stage was suitable for treating Arabian Gulf seawater. In addition, Al-Samadi provides its treated stream by combining permeate from the nanofiltration membrane module and permeate from the reverse osmosis membrane module. (Al-Samadi FIGs. 1–8.) However, reverse osmosis typically removes 85–94% of sodium. (Gurney ¶ 72.) Thus, the permeate from the reverse osmosis membrane module is envisaged as contributing negligible quantities of sodium to the treated stream: since the reverse osmosis membrane module should produce permeate which is much lower in sodium content than the permeate from the nanofiltration membrane module. Put another way, the vast majority of any sodium present in the treated stream should emanate from the nanofiltration membrane module—as opposed to the reverse osmosis membrane module. With these findings in mind, it is respectfully submitted that, at the time e.g., by applying Bader’s configuration for its first stage to the first stage of the instant combination): in order to yield the predictable result of providing nanofiltration of Arabian Gulf seawater. MPEP § 2144.05(I); KSR, 550 U.S. at 415–16; see also Ryco, Inc. v. Ag-Bag Corp., 857 F.2d at 1425.
With respect to claim 8, as conveyed in § 3.3.1(C) supra, the feed stream comprises seawater.
With respect to claim 9, the instant claim essentially specifies that the method of claim 1 occurs on a platform or a vessel. Previously it has been held that “[a]n intended use or purpose usually will not limit the scope of the claim because such statements usually do no more than define a context in which the invention operates”. Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003). As it applies to claim 9, it is respectfully submitted that this claim defines a context in which the method of claim 1 operates: on a platform or vessel. Furthermore, the limitations of claim 9 do not appear to further define the method of claim 1 per se because, inter alia, it fails to present additional features for the method of claim 1. To put this in perspective, one can imagine a base claim directed to a method of making coffee, said method comprising: (A) adding coffee grounds to a coffee maker; and (B) supplying power to the coffee maker. If there were a dependent claim which essentially claimed “wherein the method is carried out in a coffee shop”, the use of the method in a coffee shop would not alter the actual method itself. Put another way, the method could be carried out in an office, in a kitchen, in a factory, etc., and have the same process steps. Thus the location at which the method is carried out would, in actuality, not be considered part of the method (emphasis added). In view of the foregoing, it is respectfully submitted that the locations specified in claim 9 do not further limit the method of claim 1: since the location at which the method of claim 1 is carried out is an intended use which fails to further define this method. Thus, for at least these reasons, it is also respectfully submitted that claim 9 cannot be given patentable weight in its current form.
In addition to the analysis provided in the above paragraph, the following additional analysis applies. While the instant combination does not appear to specify that its method occurs in any of the locations of the present claim, it is submitted that Bader contemplates placing its system on an offshore platform. (Bader col. 13, ll. 31–34.) oil-fields water injection operations. (Id. Abstract; emphasis, underlining added) Bader does not expressly specify that its offshore platform is an offshore oil and/or gas production platform. However, in view of the foregoing, Bader’s offshore platform is considered to be (at least) an offshore oil production platform since (inter alia) Bader’s desire to provide sulfate-free saline stream for oil-fields water injection operations would have suggested to PHOSITA that the offshore platform is, at least, an offshore oil production platform. 
Previously the courts have held that “if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill.” KSR, 550 U.S. at 417. “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR, 550 U.S. at 415–16. 
When looking to Bader’s disclosure, PHOSITA would have understood that an offshore oil production platform was suitable location for carrying out a method of treating water. Thus, it is respectfully submitted that it would have been obvious to one skilled in the art at the time Applicant’s invention was effectively filed to carry out the method of the instant combination on an offshore oil production platform: in order to provide a suitable location for treating water. KSR, at 415–17.
With respect to claim 12, the instant combination does not appear to expressly specify the claimed injecting step. (Cl. 12, ll. 1–3.) Bader teaches injecting treated water (permeate) into an injection well without treating said treated stream any further. (Bader FIG. 4.) Bader also discussed injection wells for an oil and/or gas reservoir. (Id. col. 1, ll. 1–3 (discussing seawater injecting in oil-fields); col. 1, ll. 30–49 (discussing oil-gas production facilities, injection wells for a reservoir, and production zones to separate oil and gas).) As such, the injection well of Figure 4 is considered to be an injection well into an oil and/or gas reservoir: since at the time Applicant’s invention was effectively filed, upon reading Bader’s disclosure, PHOSITA would have immediately envisaged that this injection well was for an oil and/or gas reservoir. In addition, Bader suggests that injecting water into an injection well provides produced water (col. 1, ll. 30–49) and hydrocarbon recovery (col. 3, ll. 1–10). Thus, in view of the foregoing, it is respectfully submitted that it would have been obvious to one skilled in the art at the time Applicant’s invention was effectively filed to inject the treated water of the instant combination through KSR, 550 U.S. at 417; Id. at 415–16.
With respect to claim 28, the following analysis applies.
Percent recovery of the first permeate stream is less than 60%
Al-Samadi teaches that the attainable recovery from NF membranes can be approximately 60–80%. (Al-Samadi paragraph bridging cols. 6–7; col. 9, ll. 9–11.) Al-Samadi suggests that beyond this approximate 60–80% range, scale can form on the membrane surface. (Id.) In addition, Al-Samadi further suggests that the first stage recovery (i.e., “the percent recovery of the first permeate stream from the nanofiltration membrane module relative to the feed stream”) can affect the amount of blended first stage concentrate required to be processed by the second stage. (Id. col. 10, ll. 1–4.) Moreover, Al-Samadi contemplates optimizing the recoveries in its first and second stages by adjusting the splitting of concentrate between the first stage and the second stage so as to maintain good permeate quality. (Id. ll. 33–44.)
When claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have same properties. MPEP § 2144.05(I) (citations omitted).
At the time Applicant’s invention was effectively filed, Al-Samadi’s disclosure would have reasonably suggested to those skilled in the art that a recovery of about 60% was typical for a nanofiltration membrane module. Likewise, Al-Samadi’s disclosure would have further suggested that recoveries which were slightly less than 60% would provide the same function as a recovery of 60%: e.g., removal of divalent ions, production of permeate, etc. As such, it is respectfully submitted that, at the time Applicant’s invention was effectively filed, it would have been prima facie obvious to select a first stage recovery that was slightly less than 60%—with the expected result of removing one or more divalent ions and producing permeate. MPEP § 2144.05(I); KSR, 550 U.S. at 415–16.
Also, in view of Al-Samadi’s suggestions that (A) beyond the approximate 60–80% range, scale can form on a membrane’s surface (Al-Samadi paragraph bridging id. col. 10, ll. 1–4), it is further submitted that it would have also been obvious to one skilled in the art at the time Applicant’s invention was effectively filed to optimize, via routine experimentation, the first stage recovery: in order to (1) limit the formation of scale; (2) enhance the amount of blended first stage concentrate required to be processed by the second stage; and/or (3) enhance, or maintain, permeate quality. Aller, 220 F.2d at 456; Petersen, 315 F.3d at 1330.
Percent recovery of the second permeate stream is greater than 40%
Al-Samadi teaches that the second stage recovery (i.e., “the percent recovery of the second permeate stream relative to the first retentate stream”) can be greater than 40%. (Al-Samadi col. 9, ll. 41–50.) As such, the instant combination is considered to read on the instant claim: since the method of the instant combination can have a second stage recovery falling within the range of the instant claim. In addition, Al-Samadi suggests using pressures as high as necessary with its reverse osmosis membrane module in order to achieve a desired second stage recovery. (Id. col. 7, ll. 21–33.) Al-Samadi also contemplates optimizing the recoveries in its first and second stages by adjusting the splitting of concentrate between the first stage and the second stage so as to maintain good permeate quality. (Id. ll. 33–44.) As such, it is respectfully submitted that, at the time Applicant’s invention was effectively filed, it would have been obvious to one skilled in the art to optimize, via routine experimentation, the second stage recovery: in order to enhance, or maintain, permeate quality. Aller, 220 F.2d at 456; Petersen, 315 F.3d at 1330.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Al-Samadi and Bader—in view of Sturdevant.8
With respect to claim 9, the analysis in provided in § 3.3.6 supra applies. However, in addition to this analysis Sturdevant discloses an offshore oil and gas platform over seawater. (Sturdevant, Abstract.) The platform has a desalination apparatus. (Id.; col. 1, ll. 30–34.) As conveyed supra, previously the courts have held that “if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill.” KSR, 550 U.S. at 417. “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield KSR, 550 U.S. at 415–16. When looking to Sturdevant’s disclosure, PHOSITA would have recognized that an offshore oil and/or gas production platform was suitable location for carrying out a method of treating water. Thus, it is respectfully submitted that it would have been obvious to one skilled in the art at the time Applicant’s invention was effectively filed to carry out the method of the instant combination on an offshore oil and/or gas production platform: in order to provide a suitable location for treating water. KSR, 550 U.S. at 417; Id. at 415–16.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Al-Samadi and Bader—in view of Thiers.9
With respect to claim 10, Al-Samadi teaches pretreating influent water to prior to the nanofiltration membrane module. (Al-Samadi col. 11, ll. 4–13 (describing a separation means 2); see also FIGs. 1–8 (showing the separation means 2—labelled as “Pre-Treatment”).) The instant combination does not appear to specify that the pretreating such that the feed stream of the instant combination has the claimed concentrations of total dissolved solids (hereinafter “TDS”), sulfate, calcium, and magnesium. (Cl. 10, ll. 2–4.) Thiers discloses a method for removing scale forming compounds. (Thiers, Title; Abstract; FIG. 2.) Thiers teaches pretreating an influent to remove, inter alia, total dissolved solids (hereinafter “TDS”), calcium, and magnesium. (Id. ¶ 88.) Notably, Thiers suggests that calcium and magnesium tend to give rise to scale. (Id.) Thiers also suggests that sulfates form scale. (Id. ¶¶ 3, 8, 14, 40.) In particular, Thiers suggests pretreating an influent stream so that it comprises: (1) about 26,829 ppm TDS; (2) 800 ppm sulfate; (3) 5.64 ppm calcium; and (4) 4.01 ppm magnesium. (Id. ¶ 92 (showing Tbl. 12).) Thiers suggests its treated influent stream has a reduction in scale-forming compounds. (Id. ¶ 93.)
As conveyed supra, previously the courts have held that “if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill.” KSR, 550 U.S. at 417. “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR, 550 U.S. at 415–16. As also conveyed above, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” Aller, 220 F.2d at 456. Additionally, “[t]he normal desire of scientists or artisans to improve upon what is already generally Petersen, 315 F.3d at 1330.
When looking to Thiers’ disclosure, PHOSITA would have understood that TDS and scale forming compounds should be removed to reduce scaling. Furthermore, Thiers’ disclosure would have reasonably suggested to PHOSITA that the removal of these compounds affects the reduction of scale and also that an influent stream can be pretreated to have values of TDS, sulfate, calcium, and magnesium of 26,829 ppm, 800 ppm, 5.64 ppm, and 4.01 ppm, respectively.
In view of the foregoing, it is respectfully submitted that it would have been obvious to one skilled in the art at the time Applicant’s invention was effectively filed to carry out the claimed pretreatment (cl. 10, ll. 1–3) within the method of the instant combination, in order to yield the predictable result of providing an influent stream which has a reduction in scale-forming compounds so as to reduce scaling. KSR, 550 U.S. at 417; Id. at 415–16. Furthermore, as it applies to the claimed concentrations of TDS, sulfate, calcium, and magnesium, as mentioned above, Thiers’ disclosure would have reasonably suggested to PHOSITA that the removal of these compounds affects the prevention of scale. Thus, it is further submitted that it would have been obvious to one skilled in the art at the time Applicant’s invention was effectively filed to optimize, via routine experimentation, the concentrations of TDS, sulfate, calcium, and magnesium: in order to enhance the prevention of scale. Aller supra; Peterson supra.
With respect to claim 11, Al-Samadi suggests that pretreating can be carried out in its invention using, inter alia, ultrafiltration or clarification. (Al-Samadi col. 4, ll. 20–24.) In addition, Thiers suggests that primary deoiling was suitable for providing pretreatment. (Thiers FIG. 1 (showing a de-oiler 40).) Thiers further suggests that deoiling provides removal of particles. (Id. ¶ 66.) As such, it would have been obvious to one skilled in the art at the time Applicant’s invention was effectively filed to use primary deoiling as part of the pretreatment of the instant combination: in order to yield the predictable result of removing particles. KSR, 550 U.S. at 417; Id. at 415–16.
Other References Considered
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. 

Figure 1 of US 2011/0303607 A1 to Vora et al. discloses a desalination plant comprising pretreatment, nanofiltration, and reverse osmosis.
Response to Remarks10
Based on the claim amendments, the previous rejections under 35 U.S.C. § 112 have been withdrawn. With regards to Applicant’s comments on the art rejections, it is both respectfully and courteously submitted that, after careful consideration, the amendments do not appear to overcome the references previously applied, namely, for the reasons provided in the rejections supra.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is 571-272-9764. The examiner can normally be reached on M–R, 9am–5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MAGALI SLAWSKI can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        

                                                                                                                                                                                                      


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claims filed May 5, 2021.
        2 US 6,113,797 A, issued September 5, 2000 (“Al-Samadi”).
        3 US 7,392,848 B1, issued July 1, 2008 (“Bader”).
        4 US 2018/0099889 A1, published April 12, 2018 (Gurney”).
        5 US 2007/0246426 A1, published October 25, 2007 (“Collins”).
        6 See, e.g., https://www.britannica.com/place/Persian-Gulf (last visited May 9, 2020).
        7 See, e.g., US 6,508,936 B1 to Hassan, Abstract (“Typically a process of this invention using the nanofiltration initial step will produce, with respect to sea water feed properties, calcium, magnesium, sulfate and bicarbonate ion content reductions of 63%–94%….”).
        8 US 5,997,737 A, issued December 7, 1999 (“Sturdevant”).
        9 US 2012/0125861 A1, published May 24, 2012 (“Thiers”).
        10 Remarks filed May 5, 2021.